Case 2:18-md-02836-RBS-DEM Document 1013 Filed 07/17/20 Page 1 of 3 PageID# 20889




                             UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                   NORFOLK DIVISION


    IN RE: ZETIA (EZETIMIBE) ANTITRUST
    LITIGATION
                                                          MDL No. 2:18-md-2836
    This document relates to:
                                                          2:18-md-02836-RBS-DEM
    All End-Payor Class Actions


           END-PAYOR PLAINTIFFS’ NOTICE OF FILING OF THE JULY 7, 2020
                 CLASS CERTIFICATION HEARING PRESENTATIONS

          PLEASE TAKE NOTICE THAT, End-Payor Plaintiffs, by counsel, file this notice

   of filing of the End-Payor Plaintiffs July 7, 2020 class certification hearing presentations,

   filed herewith as Exhibits A and B.

   Dated: July 17, 2020                     Respectfully submitted,

                                             By: /s/ James A. Cales III

                                             Alan Brody Rashkind (VSB No. 12658)
                                             James A. Cales III (VSB No. 41317)
                                             FURNISS, DAVIS, RASHKIND AND SAUNDERS, PC
                                             6160 Kempsville Circle, Suite 341B
                                             Norfolk, Virginia 23502
                                             (757) 461-7100
                                             arashkind@furnissdavis.com
                                             jcales@furnissdavis.com

                                             Liaison Counsel for End-Payor Plaintiffs and the
                                             Proposed End-Payor Class

                                             Michael M. Buchman
                                             Michelle C. Clerkin
                                             MOTLEY RICE LLC
                                             777 Third Avenue, 27th Floor
                                             New York, NY 10017
                                             (212) 577-0050
Case 2:18-md-02836-RBS-DEM Document 1013 Filed 07/17/20 Page 2 of 3 PageID# 20890




                                  mbuchman@motleyrice.com
                                  mclerkin@motleyrice.com

                                  Marvin A. Miller
                                  Lori A. Fanning
                                  Matthew Van Tine
                                  MILLER LAW LLC
                                  115 South LaSalle Street, Suite 2910
                                  Chicago, IL 60603
                                  (312) 332-3400
                                  mmiller@millerlawllc.com
                                  lfanning@millerlawllc.com
                                  mvantine@millerlawllc.com

                                  Interim Co-Lead Counsel for End-Payor Plaintiffs and
                                  the Proposed End-Payor Class




                                         2
Case 2:18-md-02836-RBS-DEM Document 1013 Filed 07/17/20 Page 3 of 3 PageID# 20891




                                  CERTIFICATE OF SERVICE

          I hereby certify that on July 17, 2020, a true copy of the foregoing document was served

   on all counsel of record by electronically filing the document with the Court’s CM/ECF system.

   Dated: July 17, 2020
                                                   /s/ James A. Cales III
                                                   James A. Cales III




                                                  3
